Exhibit 10.14.1

 

VENTAS, INC.

 

2000 INCENTIVE COMPENSATION PLAN

 

ARTICLE 1.

 

Purpose

 

This Ventas, Inc. 2000 Incentive Compensation Plan (“Plan”) is an amendment and
restatement of the 1997 Incentive Compensation Plan. The purpose of this Plan is
to advance the interest of Ventas, Inc., a Delaware corporation (“Company”), its
subsidiaries and its stockholders by encouraging employees who will largely be
responsible for the long-term success and development of the Company. The Plan
is also intended to provide flexibility to the Company in attracting, retaining
and motivating employees and promoting their efforts on behalf of the Company.

 

ARTICLE 2.

 

Definitions and Construction

 

2.1. Definitions. As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions,
and the terms set forth below shall have the following meanings (in either case,
such terms shall apply equally to both the singular and plural forms of the
terms defined):

 

(a) “Award” shall mean, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, SARs, Performance Units,
stock awards and cash awards.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Cause” shall mean, unless otherwise defined in an agreement evidencing an
Award, a felony conviction of a Participant or the failure of a Participant to
contest prosecution for a felony, or a Participant’s willful misconduct or
dishonesty, any of which is determined by the Committee to be directly and
materially harmful to the business or reputation of the Company or its
Subsidiaries.

 

(d) A “Change in Control” shall mean any of the following events:

 

(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any Person immediately after
which such Person has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) (“Beneficial Ownership and/or Beneficially
Owned”) of 20% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A Non-Control Acquisition
shall mean an acquisition by (i) the Company or



--------------------------------------------------------------------------------

any Subsidiary, (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by the Company or any Subsidiary, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);

 

(2) The individuals who, as of December 31, 1999, are members of the Board
(“Incumbent Board”) cease for any reason to constitute at least a majority of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least a majority of the Incumbent Board, such new director shall, for purposes
of the Plan, be considered as a member of the Incumbent Board; provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened election contest (as described in Rule 14a-11
promulgated under the Exchange Act) (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (“Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

 

(3) Approval by stockholders of the Company of:

 

(A) A merger, consolidation or reorganization involving the Company, unless such
is a Non-Control Transaction. For purposes of the Plan, the term “Non-Control
Transaction” shall mean a merger, consolidation or reorganization of the Company
in which:

 

(i) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power of the voting securities of the corporation resulting
from such merger or consolidation or reorganization (“Surviving Corporation”)
over which any Person has Beneficial Ownership in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization;

 

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and

 

(iii) no Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation, or any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of 20% or more of the
then outstanding Voting Securities) has Beneficial Ownership of 20% or more of
the combined voting power of the Surviving Corporation’s then outstanding voting
securities;

 

-2-



--------------------------------------------------------------------------------

(B) complete liquidation or dissolution of the Company; or

 

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

 

(4) Any other event that the Committee shall determine constitutes an effective
Change in Control of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (“Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

(f) “Committee” shall mean the committee described in Section 3.1 or, as
applicable, any other committee or any officer to whom the Board or the
Committee has delegated authority in accordance with Section 3.1.

 

(g) “Disability” shall mean the total disability as determined by the Committee
in accordance with standards and procedures similar to those under the Company’s
long-term disability plan, or, if none, a physical or mental infirmity which the
Committee determines impairs the Participant’s ability to perform substantially
his or her duties for a period of 180 consecutive days.

 

(h) “Employee” shall mean an individual who is a full-time employee of the
Company, a Subsidiary or a partnership or limited liability company in which the
Company or its Subsidiaries own a majority interest.

 

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(j) “Fair Market Value” of the Shares shall mean, as of any applicable date, the
closing sale price of the Shares on the New York Stock Exchange or any national
or regional stock exchange on which the Shares are traded, or if no such
reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale. If there shall be any
material alteration in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the New York Stock
Exchange or a national or regional stock exchange, the fair market value of the
Shares as of a particular date shall be determined by such method as shall be
determined by the Committee.

 

-3-



--------------------------------------------------------------------------------

(k) “ISOs” shall have the meaning given such term in Section 6.1.

 

(l) “Nonexecutive Employees” shall mean Employees who are not executive officers
of the Company.

 

(m) “NQSOs” shall have the meaning given such term in Section 6.1.

 

(n) “Option” shall mean an option to purchase Shares granted pursuant to Article
6.

 

(o) “Option Agreement” shall mean an agreement evidencing the grant of an Option
as described in Section 6.2.

 

(p) “Option Exercise Price” shall mean the purchase price per Share subject to
an Option, which shall not be less than the Fair Market Value of the Share on
the date of grant (110% of Fair Market Value in the case of an ISO granted to a
Ten Percent Shareholder).

 

(q) “Participant” shall mean any Employee selected by the Committee to receive
an Award under the Plan.

 

(r) “Performance Goals” shall have the meaning given such term in Section 8.4.

 

(s) “Performance Period” shall have the meaning given such term in Section 8.3.

 

(t) “Performance Unit” shall mean the right to receive a payment from the
Company upon the achievement of specified Performance Goals as set forth in a
Performance Unit Agreement.

 

(u) “Performance Unit Agreement” shall mean an agreement evidencing a
Performance Unit Award, as described in Section 8.2.

 

(v) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

(w) “Plan” shall mean this Ventas, Inc. 2000 Incentive Compensation Plan as the
same may be amended from time to time.

 

(x) “Restricted Award Agreement” shall mean an agreement evidencing a Restricted
Stock Award or Restricted Stock Unit Award, as described in Section 7.2.

 

(y) “Restricted Stock” shall mean Shares granted pursuant to Article 7 as to
which the restrictions have not expired.

 

(z) “Restricted Stock Unit” shall mean an Award granted pursuant to Article 7
denominated in units of the Company’s common stock.

 

(aa) “Restriction Period” shall mean the period determined by the Committee
during which the transfer of Shares is limited in some way or Shares or
Restricted Stock Units are otherwise restricted or subject to forfeiture as
provided in Article 7.

 

-4-



--------------------------------------------------------------------------------

(bb) “Retirement” shall mean retirement by a Participant in accordance with the
terms of the Company’s retirement or pension plans.

 

(cc) “Shares” shall mean the shares of the Company’s common stock, par value
$.25 per share.

 

(dd) “Subsidiary” shall mean, with respect to any company, any corporation or
other Person of which a majority of its voting power, equity securities, or
equity interest is owned directly or indirectly by such company.

 

(ee) “Ten Percent Shareholder” shall mean an Employee who, at the time an ISO is
granted, owns (within the meaning of Section 422(b)(6) of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.

 

2.2. Gender and Number. Except where otherwise indicated by the context,
reference to the masculine gender shall include the feminine gender, the plural
shall include the singular and the singular shall include the plural.

 

2.3. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

ARTICLE 3.

 

Administration

 

3.1. The Committee. The Plan shall be administered by a Committee appointed by
the Board consisting of one or more directors of the Company or the entire Board
of the Company. To the extent deemed appropriate by the Board, members of the
Committee shall be “outside directors” within the meaning of Section 162(m) of
the Code (or any successor provision thereto).

 

Notwithstanding the foregoing, the Board may delegate responsibility for
granting Awards and otherwise administering the Plan with respect to designated
classes of Employees to one or more different committees consisting of one or
more members of the Board, subject to such limitations as the Board deems
appropriate. To the extent consistent with applicable law, the Board or the
Committee may authorize one or more officers of the Company to grant Awards to
designated classes of Employees, within limits specifically prescribed by the
Board or the Committee. As of January 25, 2005, the Board has delegated the
ability to grant Awards to Nonexecutive Employees to a Board committee comprised
of the Chief Executive Officer. Consistent with this paragraph, the Board or
Committee shall each year establish an annual allotment of Shares with respect
to which such Board committee or Company officer authorized pursuant to this
paragraph may grant Awards to Nonexecutive Employees. Unless another amount
shall otherwise be determined by the Board or Committee by authorized action, an
annual allotment of ten thousand (10,000) Shares is hereby established with
respect to which such Board committee or Company officer is authorized pursuant
to this paragraph to grant each year. Any Shares within such annual allotment
with respect to which Awards are not granted with respect to such annual period
shall be automatically added to the annual allotment available

 

-5-



--------------------------------------------------------------------------------

pursuant to this paragraph in each succeeding year for Awards to Nonexecutive
Employees until such Shares are used for Awards. If and to the extent an Award
granted pursuant to this paragraph shall expire or terminate for any reason
without having been exercised in full, or shall be forfeited, the Shares
(including Restricted Stock) associated with such Awards shall again become
available for Awards pursuant to this paragraph.

 

The Committee shall meet at such times and places as it determines and may meet
through a telephone conference call. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board.

 

3.2. Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority to:

 

(a) select Participants to whom Awards are granted;

 

(b) determine the size, types and frequency of Awards granted under the Plan;

 

(c) determine the terms and conditions of Awards, including any restrictions or
conditions to the Awards, which need not be identical, including, without
limitation, the conditions under which Participants may defer the receipt of
payment or delivery of Shares that would otherwise be due such Participants
(including by virtue of the exercise of an Option or SAR, the lapse or waiver of
restrictions with respect to Restricted Stock or Restricted Stock Units, or the
satisfaction of any requirements or goals with respect to Performance Units or
other Awards);

 

(d) accelerate the exercisability of any Award, for any reason;

 

(e) construe and interpret the Plan and any agreement or instrument entered into
under the Plan; and

 

(f) establish, amend and rescind rules and regulations for the Plan’s
administration.

 

The Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. The Committee may delegate its
authority as identified hereunder; provided, however, that such delegation is
permitted by law. The Committee (or the Board, in the absence of any such
Committee) shall have the discretion to determine for purposes of the Plan
whether any participant in the Plan (i) is or remains (or is not or does not
remain) a full-time employee of the Company, and (ii) shall have incurred (or
shall not have incurred) a termination of employment.

 

3.3. Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan, and all related orders or resolutions of
the Board, shall be final, conclusive and binding upon all persons, including
the Company, its stockholders, Employees, Participants and their estates and
beneficiaries.

 

3.4. Section 16 Compliance; Bifurcation of Plan. It is the intention of the
Company that the Plan and the administration of the Plan comply in all respects
with Section 16(b) of the Exchange Act and the rules and regulations promulgated
thereunder to the extent deemed

 

-6-



--------------------------------------------------------------------------------

appropriate by the Committee. If any Plan provision, or any aspect of the
administration of the Plan, is found not to be in compliance with Section 16(b)
of the Exchange Act, the provision or administration shall be deemed null and
void to the extent deemed appropriate by the Committee, and the Plan shall be
construed in favor of its meeting the requirements of Rule 16b-3 promulgated
under the Exchange Act to the extent deemed appropriate by the Committee.
Notwithstanding anything in the Plan to the contrary, the Board or the
Committee, in its discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are subject
to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Participants.

 

ARTICLE 4.

 

Shares Available Under the Plan

 

4.1. Number of Shares. Subject to adjustment as provided in Section 4.2, the
number of Shares reserved for issuance upon the exercise of Awards and the
payment of benefits in connection with Awards is 5,620,000 Shares. Any Shares
issued under the Plan may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares. If and to the extent an Award shall expire
or terminate for any reason without having been exercised in full (including a
cancellation and regrant of an Option), or shall be forfeited, the Shares
(including Restricted Stock) associated with such Awards shall again become
available for Awards under the Plan.

 

4.2. Adjustments in Authorized Shares and Outstanding Awards. In the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures, or other change in
the corporate structure of the Company affecting the Shares, the Committee may
substitute or adjust the total number and class of Shares or other stock or
securities which may be issued under the Plan, and the number, class and/or
price of Shares subject to outstanding Awards, as it determines to be
appropriate and equitable to prevent dilution or enlargement of the rights of
Participants and to preserve, without exceeding, the value of any outstanding
Awards; and further provided, that the number of Shares subject to any Award
shall always be a whole number. In the case of ISOs, such adjustments shall be
made in such a manner so as not to constitute a “modification” within the
meaning of Section 424(h)(3) of the Code and only to the extent otherwise
permitted by Sections 422 and 424 of the Code. The consummation of the
transactions contemplated by the spinoff of Vencor Healthcare, Inc. and the
distribution of shares of Vencor Healthcare, Inc. to the shareholders of the
Company shall not result in a Participant’s termination of employment under the
Plan until such Participant terminates employment from Vencor Healthcare, Inc.

 

ARTICLE 5.

 

Eligibility and Participation

 

All Employees are eligible to receive Awards under the Plan. In selecting
Employees to receive Awards under the Plan, as well as in determining the number
of Shares subject to, and the other terms and conditions applicable to, each
Award, the Committee shall take into

 

-7-



--------------------------------------------------------------------------------

consideration such factors as it deems relevant in promoting the purposes of the
Plan, including the duties of the Employees, their present and potential
contribution to the success of the Company and their anticipated number of years
of active service as employees.

 

ARTICLE 6.

 

Stock Options

 

6.1. Grant of Options. Subject to the terms and provisions of the Plan, the
Committee may grant Options to Participants at any time and from time to time,
in the form of options which are intended to qualify as incentive stock options
within the meaning of Section 422 of the Code (“ISOs”), Options which are not
intended to so qualify (“NQSOs”) or a combination thereof. All ISOs must be
granted within ten years from the date on which the Plan was adopted by the
Board, and may only be granted to employees of the Company or any subsidiary
corporation (within the meaning of Section 424(f)). The maximum number of Shares
with respect to which Options may be granted to any Participant during any
calendar year shall be 750,000, subject to adjustment as provided in Section
4.2.

 

6.2. Option Agreement. Each Option shall be evidenced by an Option Agreement
that shall specify the Option Exercise Price, the duration of the Option, the
number of Shares to which the Option relates and such other provisions as the
Committee may determine or which are required by the Plan. The Option Agreement
shall also specify whether the Option is intended to be an ISO or a NQSO and
shall include such provisions applicable to the particular type of Option
granted.

 

6.3. Duration of Options. Each Option shall expire at such time as is determined
by the Committee at the time of grant; provided, however, that no Option shall
be exercised later than the tenth anniversary of its grant (fifth anniversary in
the case of an ISO granted to a Ten Percent Shareholder).

 

6.4. Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall approve at
the time of grant, which need not be the same for each grant or for each
Participant. The Committee may accelerate the exercisability of any Option.
Options shall be exercised, in whole or in part, by delivery to the Company of a
written notice of exercise, setting forth the number of Shares with respect to
which the Option is to be exercised and accompanied by full payment of the
Option Exercise Price and all applicable withholding taxes.

 

6.5. Payment of Option Exercise Price. The Option Exercise Price for Shares as
to which an Option is exercised shall be paid to the Company in full at the time
of exercise either (a) in cash in the form of currency or other cash equivalent
acceptable to the Company, (b) by tendering Shares (by either actual delivery or
by attestation) having a Fair Market Value (determined as of the close of the
business day immediately preceding the day on which the Option is exercised)
equal to the Option Exercise Price (provided such Shares have been held by the
Participant for at least six months prior to their tender), (c) any other
reasonable consideration that the Committee may deem appropriate or (d) by a
combination of the forms of consideration described in (a), (b) and (c) of this
Section 6.5. The Committee may permit the

 

-8-



--------------------------------------------------------------------------------

cashless exercise of Options as described in Regulation T promulgated by the
Federal Reserve Board, subject to applicable securities law restrictions and
assuming the cashless exercise is completed in a transaction independent of the
Company and appropriately structured to avoid any adverse accounting
consequences to the Company, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.

 

6.6. Vesting Upon Change in Control. Upon a Change in Control, any then
outstanding Options held by Participants shall become fully vested and
immediately exercisable.

 

6.7. Termination of Employment. The Committee determines the treatment of
Options upon termination of employment of a Participant. Unless the Committee
determines otherwise, the treatment of Options upon termination of employment of
a Participant shall be as set forth in this Section 6.7. If the employment of a
Participant is terminated for Cause, all then outstanding Options of such
Participant, whether or not exercisable, shall terminate immediately. Unless the
Committee determines otherwise, if the employment of a Participant is terminated
for any reason other than for Cause, death, Disability or Retirement, to the
extent then outstanding Options of such Participant are exercisable, such
Options may be exercised by such Participant or such Participant’s personal
representative at any time prior to the expiration date of the Options or within
90 days after the date of such termination of employment, whichever is earlier.
In the event of the Retirement of a Participant, to the extent then outstanding
Options of such Participant are exercisable, such Options may be exercised by
the Participant (a) in the case of NQSOs, within two years after the date of
Retirement and (b) in the case of ISOs, within 90 days after Retirement;
provided, however, that no such Options may be exercised on a date subsequent to
their expiration. In the event of the death or Disability of a Participant while
employed by the Company or a Subsidiary, all then outstanding Options of such
Participant shall become fully vested and immediately exercisable, and may be
exercised at any time (a) in the case of NQSOs, within two years after the date
of death or determination of Disability and (b) in the case of ISOs, within one
year after the date of death or determination of Disability; provided, however,
that no such Options may be exercised on a date subsequent to their expiration.
In the event of the death of a Participant, the Option may be exercised by the
person or persons to whom rights pass by will or by the laws of descent and
distribution, or if appropriate, the legal representative of the deceased
Participant’s estate. In the event of the Disability of a Participant, Options
may be exercised by the Participant, or if such Participant is incapable of
exercising the Options, by such Participant’s legal representative.

 

6.8. Transferable Options. The Committee may, in its discretion by appropriate
provision in the Participant’s Option Agreement, authorize all or a portion of
any NQSOs to be granted to a Participant be on terms which permit transfer by
such Participant to (i) the spouse, children or grandchildren of the Participant
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of such Participant and/or his Immediate Family Members, or (iii) a partnership
or limited liability company in which such Participant and/or his Immediate
Family Members are the only partners or members, as applicable; provided that
(a) there may be no consideration for any such transfer (other than interests in
such partnership or limited liability company), (b) the Option Agreement must
expressly provide for transferability in a manner consistent with the Section
and (c) subsequent transfers of transferable NQSOs shall be prohibited except by
will or the laws of descent and distribution. Following transfer, any such NQSOs
shall continue to be subject to the same terms and conditions as were applicable

 

-9-



--------------------------------------------------------------------------------

immediately prior to transfer, provided that for purposes of this Article 6
(excluding Section 6.7) the term “Participant” shall be deemed to refer to the
transferee. The events of termination of employment as set forth in Section 6.7
shall continue to be applied with respect to the original Participant. Any
transferred NQSOs shall be exercisable by the transferee only to the extent, and
for the periods, specified in the Option Agreement.

 

6.9. Certificate Legend. For any Shares issued upon exercise of an ISO, the
Company may legend such Shares as it deems appropriate.

 

6.10. Committee Determination of Option Terms. Notwithstanding anything to the
contrary in Section 6.4 or Section 6.7, the Committee determines the period of
time the Option is exercisable (provided that no Option shall be exercised later
than the tenth anniversary of its grant) and to the extent that the Option
Agreement provides for exercisability of the Option during a period when Section
6.4 or Section 6.7 would not otherwise permit exercise of the Option, the Option
Agreement shall control as to such exercisability.

 

ARTICLE 7.

 

Restricted Stock and Restricted Stock Units

 

7.1. Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee may grant Restricted Stock or Restricted Stock Units, as elected
by the Participant, to Participants at any time and from time to time and upon
such terms and conditions as it may determine.

 

7.2. Restricted Award Agreement. Each grant of Restricted Stock or Restricted
Stock Unit shall be evidenced by a Restricted Award Agreement which shall
specify the Restriction Period, the number of shares of Restricted Stock or
Restricted Stock Units granted, and payment date for Restricted Stock Units, as
determined by the Participant, and such other provisions as the Committee may
determine and which are required by the Plan.

 

7.3. Non-Transferability of Restricted Stock. Except as provided in this Article
7, shares of Restricted Stock and Restricted Stock Units may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until the
end of the applicable Restriction Period or later as specified in the Restricted
Award Agreement, or upon earlier satisfaction of any other conditions determined
at the time of grant specified in the Restricted Award Agreement.

 

7.4. Other Restrictions. The Committee may impose such other restrictions on any
shares of Restricted Stock or any Restricted Stock Units as it may deem
advisable, including, without limitation, restrictions based upon the
achievement of Performance Goals, years of service and/or restrictions under
applicable Federal or state securities laws. The Committee may provide that any
share of Restricted Stock shall be held (together with a stock power executed in
blank by the Participant) in custody by the Company until any or all
restrictions thereon shall have lapsed.

 

7.5. Reacquisition of Restricted Stock and Forfeiture of Restricted Stock Units.
Committee shall determine and set forth in a Participant’s Restricted Award
Agreement such events upon which a Participant’s shares of Restricted Stock
shall be reacquired by the Company

 

-10-



--------------------------------------------------------------------------------

or Restricted Stock Units shall be forfeited, which may include, without
limitation, the termination of a Participant’s employment during the Restriction
Period or the nonachievement of Performance Goals. Any such forfeited shares of
Restricted Stock held by a Participant which are to be reacquired by the Company
shall be immediately returned to the Company by the Participant, and the
Participant shall only receive the amount, if any, paid by the Participant for
such Restricted Stock.

 

7.6. Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 7.4, each certificate representing shares of Restricted
Stock shall bear the following legend:

 

“The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Ventas, Inc. 2000 Incentive
Compensation Plan, and in the related Restricted Stock Agreement. A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Ventas, Inc.”

 

7.7. Lapse of Restrictions Generally. Except as otherwise provided in this
Article 7, shares of Restricted Stock shall be delivered to the Participant and
no longer subject to reacquisition after the last day of the Restriction Period
and Restricted Stock Units shall be fully vested after the last day of the
Restriction Period and shall be paid as set forth in the Restricted Award
Agreement; provided, however, that if the restriction relates to the achievement
of a Performance Goal, the Restriction Period shall not end until the Committee
has certified in writing that the Performance Goal has been met. Once the shares
of Restricted Stock are released from their restrictions, the Participant shall
be entitled to have the legend required by Section 7.6 removed from the
Participant’s share certificate, which certificate shall thereafter represent
Shares free from any and all restrictions under the Plan.

 

7.8. Lapse of Restrictions Upon Change in Control. Upon a Change in Control, any
restrictions and other conditions pertaining to then outstanding shares of
Restricted Stock and Restricted Stock Units held by Participants, including, but
not limited to, vesting requirements, shall lapse and such Restricted Stock
shall thereafter be immediately free from any and all restrictions under the
Plan and such Restricted Stock Units shall be paid as set forth in the
Restricted Award Agreement.

 

7.9. Voting Rights; Dividends and Other Distributions. During the Restriction
Period, Participants holding shares of Restricted Stock may exercise full voting
rights, and shall be entitled to receive all dividends and other distributions
paid, with respect to such Restricted Stock. If any dividends or distributions
are paid in Shares, the Shares shall be subject to the same restrictions as the
shares of Restricted Stock with respect to which they were paid.

 

On each dividend or other distribution date with respect to Shares, a cash
dollar amount equal to the amount of cash dividends or the fair market value of
property other than Shares that would have been paid or distributed on a number
of Shares equal to the number of Restricted Stock Units held by Participants as
of the close of business on the record date for such dividend or distribution
shall be paid in cash to such Participants. If any dividend or distribution with

 

-11-



--------------------------------------------------------------------------------

respect to Shares is payable in Shares, Participants shall be credited with an
additional number of Restricted Stock Units equal to the product of the number
of Restricted Stock Units held by such Participants on the record date for such
dividend or distribution multiplied by the number of Shares (including fractions
thereof) distributable as a dividend or distribution on a Share. Restricted
Stock Units which are credited to Participants pursuant to the preceding
sentence shall be subject to the same terms and conditions of the Plan, the
Restricted Award Agreement and elections applicable with respect to such
Restricted Stock Units with respect to which they relate.

 

7.10. Termination of Employment. Unless the Committee determines otherwise, if
the employment of a Participant is terminated for any reason other than death or
Disability prior to the expiration of the Restriction Period applicable to any
shares of Restricted Stock then held by the Participant, such Shares shall
thereupon be immediately reacquired by and returned to the Company, and the
Participant shall only receive the amount, if any, paid by the Participant for
such Restricted Stock. Unless the Committee determines otherwise, if the
employment of a Participant is terminated for any reason other than death or
Disability prior to the expiration of the Restriction Period applicable to any
Restricted Stock Units, such Restricted Stock Units shall thereupon be
immediately forfeited. Unless the Committee determines otherwise, if the
employment of a Participant is terminated as a result of death or Disability
prior to the expiration of the Restriction Period applicable to any Shares of
Restricted Stock or Restricted Stock Units then held by the Participant, any
restrictions and other conditions pertaining to such Shares or Restricted Stock
Units then held by the Participant, including, but not limited to, vesting
requirements, shall immediately lapse and such Shares of Restricted Stock shall
thereafter be immediately transferable and nonforfeitable and such Restricted
Stock Units shall be paid as set forth in the Restricted Award Agreement.
Notwithstanding anything in the Plan to the contrary, except in the case of
Restricted Stock or Restricted Stock Units for which a Performance Goal must be
achieved, the Committee may determine, in its sole discretion, in the case of
any termination of a Participant’s employment other than for Cause, that the
restrictions on some or all of the Shares of Restricted Stock or on the
Restricted Stock Units awarded to a Participant shall immediately lapse and such
Shares of Restricted Stock shall thereafter be immediately transferable and
nonforfeitable and such Restricted Stock Units shall be immediately vested and
be paid as set forth in the Restricted Award Agreement.

 

ARTICLE 8.

 

Performance Units

 

8.1. Grant of Performance Units. The Committee may, from time to time and upon
such terms and conditions as it may determine, grant Performance Units which
will become payable to a Participant upon certification in writing by the
Committee that the Performance Goals related thereto have been achieved. The
maximum number of Performance Units which may be awarded to a Participant during
any calendar year shall be 100,000 units, subject to adjustment as provided in
Section 4.2. If the Performance Goals are achieved in full, and the Participant
remains employed with the Company as of the end of the relevant Performance
Period, the Participant will be allocated Shares equal to the number of
Performance Units initially awarded to the Participant for the relevant
Performance Period. Each award of Performance Units may provide for the
allocation of fewer Performance Units in the event of partial fulfillment of
Performance Goals.

 

-12-



--------------------------------------------------------------------------------

8.2. Performance Unit Agreement. Each Performance Unit grant shall be evidenced
by a Performance Unit Agreement that shall specify the Performance Goals, the
Performance Period and the number of Performance Units to which it pertains.

 

8.3. Performance Period. The period of performance (“Performance Period”) with
respect to each Performance Unit shall be such period of time, which shall not
be less than six months, nor more than five years, as determined by the
Committee, for the measurement of the extent to which Performance Goals are
attained.

 

8.4. Performance Goals. The goals (“Performance Goals”) that are to be achieved
with respect to each Performance Unit, (or Restricted Stock, Restricted Stock
Unit, stock award or cash award subject to a requirement that Performance Goals
be achieved), shall be those objectives established by the Committee as it deems
appropriate, and which may be expressed in terms of (a) earnings per Share, (b)
Share price, (c) pre-tax profit, (d) net earnings, (e) return on equity or
assets, (f) revenues, (g) any combination of the foregoing, or (h) such other
goals as the Committee may determine. Performance Goals may be in respect of the
performance of the Company and its Subsidiaries (which may be on a consolidated
basis), a Subsidiary, a division or other operating unit of the Company.
Performance Goals may be absolute or relative and may be expressed in terms of a
progression within a specified range. The Committee shall establish Performance
Goals applicable to a particular fiscal year within 90 days of the commencement
of such fiscal year, provided that the outcome of the Performance Goal is
substantially uncertain at the time of its adoption. To the extent deemed
appropriate by the Committee, the Performance Goals with respect to a
Performance Period shall be established by the Committee in order to comply with
Rule 16b-3 under the Exchange Act and Section 162(m) of the Code, as applicable.
The Committee shall determine the target levels of performance that must be
achieved with respect to each criteria that is identified in a Performance Goal
in order for a Performance Goal to be treated as attained in whole or in part.
In the event that the Performance Goals are based on more than one business
criteria, the Committee may determine to make a grant of an Award upon
attainment of the Performance Goal relating to any one or more of such criteria.

 

8.5. Termination of Employment. Unless the Committee determines otherwise, if
the employment of a Participant shall terminate prior to the expiration of the
Performance Period for any reason other than for death or Disability, the
Performance Units then held by the Participant shall terminate. Unless the
Committee determines otherwise, in the case of termination of employment by
reason of death or Disability of a Participant prior to the expiration of the
Performance Period, then all Performance Units which are potentially available
under an outstanding Award and which have not been issued shall be fully vested
in, paid and issued to Participant or, in the case of Participant’s death, shall
be vested in, paid and issued to Participant’s estate, as of the date of the
Participant’s death.

 

8.6. Payment Upon Change In Control. Upon a Change in Control, any and all
outstanding Performance Units which are potentially available under any
outstanding Award shall become fully vested and immediately payable.

 

8.7. Payment of Performance Units. Subject to such terms and conditions as the
Committee may impose, and unless otherwise provided in the Performance Unit
Agreement, Performance Units shall be payable within 90 days following the end
of the Performance Period

 

-13-



--------------------------------------------------------------------------------

during which the Participant attained at least the minimum acceptable level of
achievement under the Performance Goals, or 90 days following a Change in
Control, as applicable. The Committee, in its discretion, may determine at the
time of payment required in connection with a Performance Unit whether such
payment shall be made (a) solely in cash, (b) solely in Shares (valued at the
Fair Market Value of the Shares on the date of payment) or (c) a combination of
cash and Shares; provided, however, that if a Performance Unit becomes payable
upon a Change in Control, the Performance Unit shall be paid solely in cash.

 

8.8. Designation of Beneficiary. Each Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom the right to receive payments under a Performance Unit is to be paid in
case of the Participant’s death before receiving any or all such payment. Each
such designation shall revoke all prior designations by the Participant, shall
be in a form prescribed by the Company and shall be effective only when filed by
the Participant in writing with the Committee during the Participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

 

8.9. No Rights as Stockholder. The award of Performance Units to a Participant
shall not create any rights in such Participant as a stockholder of the Company,
until the payment of any Shares associated with such Performance Units.

 

ARTICLE 9.

 

Stock Appreciation Rights

 

9.1. Grant of Stock Appreciation Rights. An SAR is a right to receive, without
payment to the Company, a number of Shares, cash or any combination thereof, the
amount of which is determined pursuant to the formula set forth in Section 9.5.
An SAR may be granted (a) with respect to any Option granted under the Plan,
either concurrently with the grant of such Option or at such later time as
determined by the Committee (as to all or any portion of the Shares subject to
the Option) or (b) alone, without reference to any Option.

 

9.2. Number of SARs. Each SAR granted to any Participant shall relate to such
number of Shares as the Committee shall determine, subject to adjustment as
provided in Section 4.2. If an SAR is granted in conjunction with an Option, the
number of Shares to which the SAR pertains shall be reduced by the same number
for which the holder of the Option exercises the related Option. The maximum
number of SARs which may be granted to any Participant during any calendar year
shall be 100,000, subject to adjustment as provided in Section 4.2.

 

9.3. Duration. Subject to early termination as herein provided, the term of each
SAR shall be as determined by the Committee, but shall not exceed ten years from
the date of grant. Unless otherwise provided by the Committee, each SAR shall
become exercisable at such time or times, to such extent and upon such
conditions as the Option, if any, to which it relates is exercisable. The
Committee may, in its discretion, accelerate the exercisability of any SAR.

 

9.4. Exercise. A holder may exercise an SAR, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which such
Participant wishes to

 

-14-



--------------------------------------------------------------------------------

exercise. Upon receipt of such written notice, the Company shall deliver, within
90 days thereafter, to the exercising holder, certificates for the Shares or
cash or both as determined by the Committee, to which the Participant is
entitled pursuant to Section 9.5.

 

9.5. Payment.

 

(a) Number of Shares. Subject to the right of the Committee to deliver cash in
lieu of Shares (which, as it pertains to officers and directors of the Company,
shall comply with all requirements of the Exchange Act and regulations adopted
thereunder), the number of Shares which shall be issuable upon the exercise of
an SAR shall be determined by dividing (i) the number of Shares to which the SAR
is exercised multiplied by the amount of the appreciation in such Shares (for
this purpose, the “appreciation” shall be the amount by which the Fair Market
Value of the Shares subject to the SAR on the date of exercise exceeds (x) in
the case of an SAR related to an Option, the Option Exercise Price of the Shares
under the Option or (y) in the case of an SAR granted alone without reference to
a related Option, an amount that the Committee determined at the time of grant
to be the Fair Market Value of a Share, subject to adjustment as provided in
Section 4.2) by (ii) the Fair Market Value of a Share on the exercise date.

 

(b) Cash. In lieu of issuing Shares upon the exercise of an SAR, the Committee
may elect, in its sole discretion, to pay the holder of the SAR cash equal to
the Fair Market Value on the exercise date of any or all of the Shares which
would otherwise be issuable. No fractional Shares shall be issued upon exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a Share on the
exercise date or to purchase the portion necessary to make a whole Share at its
Fair Market Value on the date of exercise.

 

9.6. SAR Agreement. Each SAR shall be evidenced by an SAR Agreement that shall
further specify the terms and conditions of such Award. Any terms and conditions
of the Award shall be consistent with the terms of the Plan.

 

ARTICLE 10.

 

Stock and Cash Awards

 

A stock award consists of the transfer by the Company to a Participant of
Shares, without other payment therefor, as additional compensation for services
to the Company. A cash award consists of a monetary payment made by the Company
to a Participant as additional compensation for services to the Company. The
Committee shall determine, in its sole discretion, the amount of any stock or
cash award. Stock and cash awards may be subject to the terms and conditions,
which may vary from time to time and among Participants, as the Committee deems
appropriate. The maximum amount of a cash award which may be granted to a
Participant during any calendar year under the Plan shall not be greater than
$900,000. Payment of a stock or cash award will normally depend on meeting
Performance Goals. Each award of stock or cash may provide for lesser payment in
the event of partial fulfillment of Performance Goals.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 11.

 

Amendment, Modification and Termination

 

11.1. Effective Date. The Plan as amended and restated became effective as of
February 24, 2000. The amendment and restatement of the Plan shall be rescinded
and all Options, Shares of Restricted Stock, SARs, Performance Units and other
Awards granted hereunder relying on the increase in the number of Shares set
forth in Section 4.2 or the increase in the maximum cash award shall be null and
void unless within 12 months from the date of the adoption of the Plan by the
Board it shall have been approved by the holders of a majority of the
outstanding Shares present or represented and entitled to vote on the Plan at a
stockholders’ meeting.

 

11.2. Termination Date. The Plan shall terminate on the earliest to occur of (a)
the tenth anniversary of the adoption of the 1997 Incentive Compensation Plan by
the Board, (b) the date when all Shares available under the Plan shall have been
acquired pursuant to the exercise of Awards and the payment of all benefits in
connection with Performance Unit Awards has been made or (c) such other date as
the Board may determine in accordance with Section 11.3.

 

11.3. Amendment, Modification and Termination. The Board may, at any time,
amend, modify or terminate the Plan. Without the approval of the stockholders of
the Company (as may be required by the Code, Section 16 of the Exchange Act and
the rules promulgated thereunder, any national securities exchange or system on
which the Shares are then listed or reported or a regulatory body having
jurisdiction with respect hereto), however, no such amendment, modification or
termination may:

 

(a) materially increase the benefits accruing to Participants under the Plan;

 

(b) increase the total amount of Shares which may be issued under the Plan,
except as provided in Section 4.2; or

 

(c) materially modify the class of Employees eligible to participate in the
Plan.

 

11.4. Awards Previously Granted. No amendment, modification or termination of
the Plan shall in any manner adversely affect any outstanding Award without the
written consent of the Participant holding such Award.

 

ARTICLE 12.

 

Non-Transferability

 

Except as expressly provided in the Plan, a Participant’s rights under the Plan
may not be assigned, pledged or otherwise transferred other than by will or the
laws of descent and distribution, except that upon a Participant’s death, the
Participant’s rights to payment pursuant to a Performance Unit may be
transferred to a beneficiary designated in accordance with Section 8.8. Except
as expressly provided in the Plan, during a Participant’s lifetime, an Award may
be exercised only by such Participant.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 13.

 

No Granting of Employment Rights

 

Neither the Plan, nor any action taken under the Plan, shall be construed as
giving any Employee the right to become a Participant, nor shall an Award under
the Plan be construed as giving a Participant any right with respect to
continuance of employment by the Company. The Company expressly reserves the
right to terminate, whether by dismissal, discharge or otherwise, a
Participant’s employment at any time, with or without Cause, except as may
otherwise be provided by any written agreement between the Company and the
Participant.

 

ARTICLE 14.

 

Withholding

 

14.1. Tax Withholding. A Participant shall remit to the Company an amount
sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA and Medicare obligation) required by law to be withheld with
respect to any grant, exercise or payment made under or as a result of the Plan.

 

14.2. Share Withholding. If the Company has a withholding obligation upon the
issuance of Shares under the Plan, a Participant may, subject to the discretion
of the Committee, elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares having a Fair Market Value on the
date the withholding tax is to be determined equal only to the minimum amount
required to be withheld under applicable law. Notwithstanding the foregoing, the
Committee may, by the adoption of rules or otherwise, modify the provisions of
this Section 14.2 or impose such other restrictions or limitations on such
elections as may be necessary to ensure that such elections will be exempt
transactions under Section 16(b) of the Exchange Act.

 

ARTICLE 15.

 

Indemnification

 

No member of the Board or the Committee, nor any officer or Employee acting on
behalf of the Board or the Committee, shall be personally liable for any action,
determination or interpretation taken or made with respect to the Plan, and all
members of the Board, the Committee and each officer or Employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

ARTICLE 16.

 

Successors

 

All obligations of the Company with respect to Awards granted under the Plan
shall be binding on any successor to the Company, whether the existence of such
successor is a result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 17.

 

Governing Law

 

To the extent not preempted by Federal law, the Plan, and all agreements under
the Plan, shall be governed by, and construed in accordance with, the laws of
the State of Delaware without regard to its conflict of laws rules. Furthermore,
the Plan and all Option Agreements relating to ISOs shall be interpreted to the
extent deemed appropriate by the Committee so as to qualify as incentive stock
options under the Code.

 

-18-